 



EXHIBIT 10.2
PLEDGE AND SECURITY AGREEMENT
Dated as of August 17, 2007
between
Orbital Sciences Corporation
as Grantor
and
Citibank, N.A.
as Administrative Agent
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119

 



--------------------------------------------------------------------------------



 



          Pledge And Security Agreement, dated as of August 17, 2007, by Orbital
Sciences Corporation (the “Borrower”) and each of the other entities that
becomes a party hereto pursuant to Section 7.10 (Additional Grantors) (each a
“Grantor” and, collectively, the “Grantors”), in favor of Citibank, N.A.
(“Citi”), as agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).
W i t n e s s e t h:
          Whereas, pursuant to the Credit Agreement, dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuers party thereto and Citi, as agent for the Lenders and Issuers, the
Lenders and the Issuers have severally agreed to make extensions of credit to
the Borrower upon the terms and subject to the conditions set forth therein; and
          Whereas, it is a condition precedent to the obligation of the Lenders
and the Issuers to make their respective extensions of credit to the Borrower
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the Administrative Agent;
          Now, Therefore, in consideration of the premises and to induce the
Lenders, the Issuers and the Administrative Agent to enter into the Credit
Agreement and to induce the Lenders and the Issuers to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby agrees with
the Administrative Agent as follows:
     ARTICLE I Defined Terms
          Section 1.1 Definitions
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.
          (b) Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC, including the following terms (which
are capitalized herein):
“Account”
“Account Debtor”
“Certificated Security”
“Chattel Paper”
“Commercial Tort Claim”
“Deposit Account”
“Documents”
“Equipment”
“General Intangible”
“Goods”
“Instruments”
“Inventory”
“Investment Property”
“Letter-of-Credit Right”

 



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
“Proceeds”
“Security”
“Security Entitlement”
          (c) The following terms shall have the following meanings:
          “Additional Pledged Collateral” means any Pledged Collateral acquired
by any Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. “Additional
Pledged Collateral” may be General Intangibles, Instruments or Investment
Property.
          “Agreement” means this Pledge and Security Agreement.
          “Collateral” has the meaning specified in Section 2.1 (Collateral).
          “Copyright Licenses” means any written agreement naming any Grantor as
licensor or licensee granting any right under any Copyright, including the grant
of any right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.
          “Copyrights” means (a) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and
(b) the right to obtain all renewals thereof.
          “Excluded Equity” means any Voting Stock in excess of 66% of the total
outstanding Voting Stock of any direct Subsidiary of any Grantor that is a
Non-U.S. Person. For the purposes of this definition, “Voting Stock” means, as
to any issuer, the issued and outstanding shares of each class of capital stock
or other ownership interests of such issuer entitled to vote (within the meaning
of Treasury Regulations § 1.956-2(c)(2)).
          “Excluded Property” means, collectively, (i) Excluded Equity, (ii) any
permit, lease, license, contract, instrument or other agreement held by any
Grantor that prohibits or requires the consent of any Person other than the
Borrower and its Affiliates as a condition to the creation by such Grantor of a
Lien thereon, or any permit, lease, license contract or other agreement held by
any Grantor to the extent that any Requirement of Law applicable thereto
prohibits the creation of a Lien thereon, but only, in each case, to the extent,
and for so long as, such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by the UCC or any other Requirement of Law,
(iii) any “intent to use” Trademark applications for which a statement of use
has not been filed (but only until such statement is filed), (iv) Equipment

2



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
owned by any Grantor that is subject to a purchase money Lien or a capital lease
if the contract or other agreement in which such Lien is granted (or in the
documentation providing for such capital lease) prohibits or requires the
consent of any Person other than the Borrower and its Affiliates as a condition
to the creation of any other Lien on such Equipment and (v) any Subject Property
until the release or termination of the Lien in favor of the lienholder in
respect of such Subject Property; provided, however, “Excluded Property” shall
not include any Proceeds, substitutions or replacements of Excluded Property
(unless such Proceeds, substitutions or replacements would constitute Excluded
Property).
          “Intellectual Property” means, collectively, all rights, priorities
and privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
          “LLC” means each limited liability company in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).
          “LLC Agreement” means each operating agreement with respect to a LLC,
as each agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
          “Material Intellectual Property” means Intellectual Property owned by
or licensed to a Grantor and material to the conduct of any Grantor’s business.
          “Partnership” means each partnership in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).
          “Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
          “Patent License” means all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, have
manufactured, use, import, sell or offer for sale any invention covered in whole
or in part by a Patent.
          “Patents” means (a) all letters patent of the United States, any other
country or any political subdivision thereof and all reissues and extensions
thereof, (b) all applications for letters patent of the United States or any
other country and all divisionals, continuations and continuations-in-part
thereof and (c) all rights to obtain any reissues, continuations or
continuations-in-part of the foregoing.
          “Pledged Certificated Stock” means all Certificated Securities and any
other Stock and Stock Equivalent of a Person evidenced by a certificate,
Instrument or other equivalent document, in each case owned by any Grantor,
including all Stock listed on Schedule 2 (Pledged Collateral).
          “Pledged Collateral” means, collectively, the Pledged Stock, Pledged
Debt Instruments, any other Investment Property of any Grantor, all Chattel
Paper, certificates or other

3



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Instruments representing any of the foregoing and all Security Entitlements of
any Grantor in respect of any of the foregoing. Pledged Collateral may be
General Intangibles, Instruments or Investment Property.
          “Pledged Debt Instruments” means all right, title and interest of any
Grantor in Instruments evidencing any Indebtedness owed to such Grantor,
including all Indebtedness described on Schedule 2 (Pledged Collateral), issued
by the obligors named therein.
          “Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.
          “Pledged Uncertificated Stock” means any Stock or Stock Equivalent of
any Person that is not a Pledged Certificated Stock, including all right, title
and interest of any Grantor as a limited or general partner in any Partnership
or as a member of any LLC and all right, title and interest of any Grantor in,
to and under any Partnership Agreement or LLC Agreement to which it is a party.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Trademark License” means any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark.
          “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and, in each case, all
goodwill associated therewith, whether now existing or hereafter adopted or
acquired, all registrations and recordings thereof and all applications in
connection therewith, in each case whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
          “Vehicles” means all vehicles covered by a certificate of title law of
any state.
          Section 1.2 Certain Other Terms
          (a) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”

4



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.
          (c) References herein to an Annex, Schedule, Article, Section,
subsection or clause refer to the appropriate Annex or Schedule to, or Article,
Section, subsection or clause in this Agreement.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Where the context requires, provisions relating to any Collateral,
when used in relation to a Grantor, shall refer to such Grantor’s Collateral or
any relevant part thereof.
          (f) Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
          (g) The term “including” means “including without limitation” except
when used in the computation of time periods.
          (h) The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured
Party” include their respective successors.
          (i) References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.
     ARTICLE II Grant of Security Interest
          Section 2.1 Collateral
          For the purposes of this Agreement, all of the following property now
owned or at any time hereafter acquired by a Grantor or in which a Grantor now
has or at any time in the future may acquire any right, title or interests is
collectively referred to as the “Collateral”:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Deposit Accounts;
          (d) all Documents;
          (e) all Equipment;
          (f) all General Intangibles;
          (g) all Instruments;

5



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (h) all Inventory;
          (i) all Investment Property;
          (j) all Letter-of-Credit Rights;
          (k) all Vehicles;
          (l) the Commercial Tort Claims described on Schedule 5 (Commercial
Tort Claims) and on any supplement thereto received by the Administrative Agent
pursuant to Section 4.10 (Notice of Commercial Tort Claims);
          (m) all books and records pertaining to the other property described
in this Section 2.1;
          (n) all property of any Grantor held by the Administrative Agent or
any other Secured Party, including all property of every description, in the
possession or custody of or in transit to the Administrative Agent or such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power;
          (o) all other Goods and personal property of such Grantor, whether
tangible or intangible and wherever located; and
          (p) to the extent not otherwise included, all Proceeds;
          provided, however, that “Collateral” shall not include any Excluded
Property; and provided, further, that if and when any property shall cease to be
Excluded Property, such property shall be deemed at all times from and after the
date hereof to constitute Collateral.
          Section 2.2 Grant of Security Interest in Collateral
          Each Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Grantor; provided, however, that, if and
when any property that at any time constituted Excluded Property becomes
Collateral, the Administrative Agent shall have, and at all times from and after
the date hereof be deemed to have had, a security interest in such property.
     ARTICLE III Representations and Warranties
          To induce the Lenders, the Issuers and the Administrative Agent to
enter into the Credit Agreement, each Grantor hereby represents and warrants
each of the following to the Administrative Agent, the Lenders, the Issuers and
the other Secured Parties:

6



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          Section 3.1 Title; No Other Liens
          Except for the Lien granted to the Administrative Agent pursuant to
this Agreement and other Permitted Liens, such Grantor (a) is the record and
beneficial owner of the Pledged Collateral pledged by it hereunder constituting
Instruments or Certificated Securities and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.
          Section 3.2 Perfection and Priority
          The security interest granted pursuant to this Agreement shall
constitute a valid and continuing perfected security interest in favor of the
Administrative Agent in the Collateral for which perfection is governed by the
UCC or filing with the United States Copyright Office upon (i) in the case of
all Collateral in which a security interest may be perfected by filing a
financing statement under the UCC, the completion of the filings and other
actions specified on Schedule 3 (Filings) (which, in the case of all filings and
other documents referred to on such schedule, have been delivered to the
Administrative Agent in completed and duly executed form), (ii) the taking of
possession by the Administrative Agent of all Collateral consisting of
Instruments and Certificated Securities, in each case properly endorsed for
transfer to the Administrative Agent or in blank, and (iii) all appropriate
filings having been made with the United States Copyright Office. Such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens having priority over the Administrative Agent’s Lien by
operation of law or otherwise as permitted under the Credit Agreement.
          Section 3.3 Jurisdiction of Organization; Chief Executive Office
          As of the Closing Date, such Grantor’s jurisdiction of organization,
legal name, organizational identification number, if any, and the location of
such Grantor’s chief executive office or sole place of business, in each case as
of the date hereof, is specified on Schedule 1 (Jurisdiction of Organization;
Principal Executive Office) and such Schedule 1 (Jurisdiction of Organization;
Principal Executive Office) also lists all jurisdictions of incorporation, legal
names and locations of such Grantor’s chief executive office or sole place of
business for the five years preceding the date hereof.
          Section 3.4 Inventory and Equipment
          On the date hereof, such Grantor’s Inventory and Equipment (other than
mobile goods and Inventory or Equipment in transit or located at subcontractor
facilities or launch locations) are kept at the locations listed on Schedule 4
(Location of Inventory and Equipment).
          Section 3.5 Pledged Collateral
          (a) As of the Closing Date, the Pledged Stock pledged hereunder by
such Grantor is listed on Schedule 2 (Pledged Collateral) and constitutes that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 2 (Pledged Collateral).
          (b) All of the Pledged Stock of issuers that are Subsidiaries of the
Borrower (other than Pledged Stock in limited liability companies and
partnerships) has been duly authorized, validly issued and is fully paid and
nonassessable.

7



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (c) To such Grantor’s knowledge, each of the Pledged Debt Instruments
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).
          (d) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 4.4(a) (Pledged
Collateral).
          (e) As of the Closing Date, other than Pledged Stock constituting
General Intangibles, there is no other material Pledged Collateral other than
that represented by Certificated Securities or Instruments in the possession of
the Administrative Agent.
          Section 3.6 Accounts
          No amount payable to such Grantor under or in connection with any
Account is evidenced by any Instrument or Chattel Paper that has not been
delivered to the Administrative Agent, properly endorsed for transfer, to the
extent delivery is required by Section 4.4 (Pledged Collateral).
          Section 3.7 Intellectual Property
          (a) As of the Closing Date, Material Intellectual Property owned by
such Grantor that is registered is valid, subsisting, unexpired and enforceable,
has not been adjudged invalid and has not been abandoned and, to such Grantor’s
knowledge, the use thereof in the business of such Grantor does not infringe,
misappropriate, dilute or violate the intellectual property rights of any other
Person.
          (b) As of the Closing Date, to such Grantor’s knowledge, no holding,
decision or judgment has been rendered by any Governmental Authority that would
limit, cancel or question the validity of, or such Grantor’s rights in, any
Material Intellectual Property.
          (c) As of the Closing Date, no action or proceeding seeking to limit,
cancel or question the validity of any Material Intellectual Property owned by
such Grantor or such Grantor’s ownership interest therein is pending or, to the
knowledge of such Grantor, threatened. There are no claims, judgments or
settlements to be paid by such Grantor relating to the Material Intellectual
Property.
          Section 3.8 Commercial Tort Claims
          To the knowledge of the Borrower, the only Commercial Tort Claims of
the Borrower existing on the date hereof (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such Commercial Tort Claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) are those listed on Schedule 5 (Commercial Tort Claims), which sets
forth such information separately for each Grantor.
     ARTICLE IV Covenants

8



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          Each Grantor agrees with the Administrative Agent to the following, as
long as any Obligation or Commitment remains outstanding and, in each case,
unless the Requisite Lenders otherwise consent in writing:
          Section 4.1 Generally
          Such Grantor shall (a) except as permitted under the Credit Agreement,
not use or permit any Collateral to be used unlawfully or in violation of any
provision of this Agreement, any other Loan Document, any Requirement of Law or
any policy of insurance covering the Collateral, (b) not sell, transfer or
assign (by operation of law or otherwise) any Collateral except as permitted
under the Credit Agreement and (c) not enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any Collateral if such restriction would have a
Material Adverse Effect.
          Section 4.2 Maintenance of Perfected Security Interest; Further
Documentation
          (a) Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 (Perfection and Priority) with respect to the
Collateral described therein and shall defend such security interest and such
priority against the claims and demands of all Persons other than claims and
demands associated with Permitted Liens.
          (b) Such Grantor shall furnish to the Administrative Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and in
form and substance reasonably satisfactory to the Administrative Agent.
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution (it being understood that
such requirements shall not include the obtaining of control agreements or the
making of filings under the assignment of claims act).
          Section 4.3 [Reserved].
          Section 4.4 Pledged Collateral
          (a) Such Grantor shall deliver to the Administrative Agent, all
certificates and Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral, but excluding any Pledged Collateral
with a value of less than $500,000), whether now existing or hereafter acquired,
in suitable form for transfer by delivery or, as applicable, accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent, together, in respect of any Additional Pledged Collateral,
with a Pledge Amendment, duly executed by the Grantor, in substantially the form
of Annex 1 (Form of Pledge

9



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Amendment), or such other documentation reasonably acceptable to the
Administrative Agent. Such Grantor authorizes the Administrative Agent to attach
each Pledge Amendment to this Agreement. The Administrative Agent shall have the
right, upon the occurrence and continuation of a Default or an Event of Default,
to transfer to or to register in its name or in the name of its nominee any
Pledged Collateral and to exchange any certificate or instrument representing or
evidencing any Pledged Collateral for certificates or instruments of smaller or
larger denominations.
          (b) Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to receive all cash dividends paid in respect of the
Pledged Collateral with respect to the Pledged Collateral. If any sum of money
or property so paid or distributed in respect of any Pledged Collateral shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent, segregated from other funds of such Grantor,
as additional security for the Secured Obligations.
          (c) Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to exercise all voting, consent and corporate,
partnership, limited liability company and similar rights with respect to the
Pledged Collateral; provided, however, that no vote shall be cast, consent given
or right exercised or other action taken by such Grantor that would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
          (d) Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any Investment Property included in
the Collateral to any Person other than the Administrative Agent.
          (e) In the case of each Grantor that is an issuer of Pledged
Collateral, such Grantor agrees to be bound by the terms of this Agreement
relating to the Pledged Collateral issued by it and shall comply with such terms
insofar as such terms are applicable to it. In the case of any Grantor that is a
holder of any Stock or Stock Equivalent in any Person that is an issuer of
Pledged Collateral, such Grantor consents to (i) the exercise of the rights
granted to the Administrative Agent hereunder (including those described in
Section 5.3 (Pledged Collateral)), and (ii) the pledge by each other Grantor,
pursuant to the terms hereof, of the Pledged Stock in such Person and to the
transfer of such Pledged Stock to the Administrative Agent or its nominee and,
upon the occurrence and during the continuation of an Event of Default, to the
substitution of the Administrative Agent or its nominee as a holder of such
Pledged Stock with all the rights, powers and duties of other holders of Pledged
Stock of the same class and, if the Grantor having pledged such Pledged Stock
hereunder had any right, power or duty at the time of such pledge or at the time
of such substitution beyond that of such other holders, with all such additional
rights, powers and duties. Such Grantor agrees to execute and deliver to the
Administrative Agent such certificates, agreements and other documents as may be
necessary to evidence, formalize or otherwise give effect to the consents given
in this clause (e).
          (f) Such Grantor shall not, without the consent of the Administrative
Agent, agree to any amendment of any Constituent Document that in any way
adversely affects the perfection of the security interest of the Administrative
Agent in the Pledged Collateral pledged by such Grantor hereunder, including
(i) any amendment electing to treat any membership interest or partnership
interest that is part of the Pledged Collateral as a “security” under
Section 8-103 of the UCC, or (ii) any election to turn any previously
uncertificated Stock that is part of

10



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
the Pledged Collateral into certificated Stock; provided, however, that the
actions described in the foregoing clauses (i) and (ii) shall be permitted if
the Grantor takes all appropriate actions as may be required to preserve and
protect the first priority security interest of the Administrative Agent in such
Collateral.
          Section 4.5 Accounts
          (a) Anything herein to the contrary notwithstanding, each of the
Grantors shall remain liable under each of its Accounts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account. Neither the Administrative Agent nor any holder of the
Secured Obligations shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Security
Agreement or the receipt by the Administrative Agent or any holder of the
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of the Secured Obligations be
obligated in any manner to perform any of the obligations of a Grantor under or
pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.
          (b) At any time after the occurrence and during the continuation of an
Event of Default, following notification to the Grantors, the Administrative
Agent in its own name or in the name of others may communicate with Account
Debtors on the Accounts to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Accounts.
          Section 4.6 Delivery of Instruments and Chattel Paper
          If any amount in excess of $500,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by an
Instrument or Chattel Paper, such Grantor shall promptly deliver such Instrument
or Chattel Paper to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Citibank, N.A., as Administrative
Agent”.
          Section 4.7 Intellectual Property
          (a) Such Grantor (either itself or through licensees) shall
(i) continue to use each Trademark that is Material Intellectual Property in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used, free from any claim
of abandonment for non-use, unless such Grantor determines, in its reasonable
business judgment, that such Trademark is no longer necessary or appropriate for
use in its business, (ii) not adopt or use any mark that is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent shall
obtain a perfected security interest in such mark pursuant to this Agreement and
(iii) except as would not reasonably be expected to have a Material Adverse
Effect, not (and not permit any licensee or sublicensee thereof to) do any

11



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
act or knowingly omit to do any act whereby such Trademark (or any goodwill
associated therewith) may become destroyed, invalidated, impaired or harmed in
any way.
          (b) Such Grantor (either itself or affirmatively through licensees)
shall not do any act, or omit to do any act, whereby any Patent that is Material
Intellectual Property could reasonably be expected to become forfeited,
abandoned or dedicated to the public.
          (c) Such Grantor (either itself or affirmatively through licensees)
(i) shall not do any act or omit to do any act whereby any portion of the
Copyrights that is Material Intellectual Property could reasonably be expected
to become invalidated and (ii) shall not (either itself or through licensees) do
any act whereby any portion of the Copyrights that is Material Intellectual
Property could reasonably be expected to fall into the public domain.
          (d) Such Grantor shall notify the Administrative Agent promptly if it
knows that any application or registration relating to any Material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, right to use, interest in,
or the validity of, any Material Intellectual Property or such Grantor’s right
to register the same or to own and maintain the same.
          (e) Upon request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, all agreements, instruments, documents
and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any Copyright, Patent or Trademark
reported or required to be reported pursuant to Section 6.2 of the Credit
Agreement.
          (f) Such Grantor shall take all actions necessary in its reasonable
business judgment, including in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of any Copyright, Trademark or
Patent that is Material Intellectual Property, including filing of applications
for renewal, affidavits of use, affidavits of incontestability and opposition
and interference and cancellation proceedings.
          (g) In the event that any Material Intellectual Property included in
the Collateral is or has been infringed upon or misappropriated or diluted by a
third party, such Grantor shall notify the Administrative Agent promptly after
such Grantor learns thereof. Such Grantor shall take such actions in response to
such infringement, misappropriation or dilution as it deems appropriate in its
reasonable business judgment under the circumstances to protect such Material
Intellectual Property.
          (h) Unless otherwise agreed to by the Administrative Agent, such
Grantor shall execute and deliver to the Administrative Agent for filing (i) in
the United States Copyright Office a short-form copyright security agreement in
the form attached hereto as Annex 3 (Form of Short Form Intellectual Property
Security Agreement), (ii) in the United States Patent and Trademark Office a
short-form patent security agreement in the form attached hereto as Annex 3
(Form of Short Form Intellectual Property Security Agreement) and (iii) in the
United States

12



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Patent and Trademark Office a short-form trademark security agreement in form
attached hereto as Annex 3 (Form of Short Form Intellectual Property Security
Agreement).
          Section 4.8 [Reserved].
          Section 4.9 Payment of Obligations
          Such Grantor shall pay and discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of income or profits therefrom, as well as all claims of any kind
(including claims for labor, materials and supplies) against or with respect to
the Collateral, except that no such charge need be paid if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.
          Section 4.10 Notice of Commercial Tort Claims
          Such Grantor agrees that, if it shall acquire any interest in any
Commercial Tort Claim with a value in excess of $500,000 (whether from another
Person or because such Commercial Tort Claim shall have come into existence),
(i) such Grantor shall, promptly upon such acquisition, deliver to the
Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent, a notice of the existence and nature of such Commercial
Tort Claim and deliver a supplement to Schedule 5 (Commercial Tort Claims)
containing a specific description of such Commercial Tort Claim, (ii) the
provision of Section 2.1 (Collateral) shall apply to such Commercial Tort Claim
and (iii) such Grantor shall execute and deliver to the Administrative Agent, in
each case in form and substance satisfactory to the Administrative Agent, any
certificate, agreement and other document, and take all other action, deemed by
the Administrative Agent to be reasonably necessary or appropriate for the
Administrative Agent to obtain, on behalf of the Lenders, a first-priority
perfected security interest in all such Commercial Tort Claims. Any supplement
to Schedule 5 (Commercial Tort Claims) delivered pursuant to this Section 4.10
(Notice of Commercial Tort Claims) shall, after the receipt thereof by the
Administrative Agent, become part of Schedule 5 (Commercial Tort Claims) for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such receipt.
     ARTICLE V Remedial Provisions
          Section 5.1 Code and Other Remedies
          During the continuance of an Event of Default, the Administrative
Agent may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement securing, evidencing
or relating to the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law. Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived to the extent permitted by applicable law), may in
such circumstances forthwith collect, receive, appropriate

13



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
and realize upon any Collateral, and may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver any
Collateral (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by the UCC and other applicable law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Administrative Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Credit Agreement
shall prescribe, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder, except as
relating to or arising out of the gross negligence or willful misconduct of the
Administrative Agent or such other Secured Party. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
          Section 5.2 Accounts and Payments in Respect of General Intangibles
          (a) In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by the Administrative Agent at
any time during the continuance of an Event of Default, any payment of Accounts
or payment in respect of General Intangibles, when collected by any Grantor,
shall be forthwith (and, in any event, within two Business Days deposited by
such Grantor (or, as applicable, duly indorsed by such Grantor to the
Administrative Agent), in a Cash Collateral Account or as otherwise directed by
the Administrative Agent by written notice. Until so turned over or turned over,
such payment shall be held by such Grantor in trust for the Administrative
Agent, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Accounts and payments in respect of General Intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
          (b) At the Administrative Agent’s request, during the continuance of
an Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions that gave rise to the Accounts or payments in respect of General
Intangibles, including all original orders, invoices and shipping receipts.

14



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (c) The Administrative Agent may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.
          (d) The Administrative Agent in its own name or in the name of others
may at any time during the continuance of an Event of Default communicate with
Account Debtors to verify with them to the Administrative Agent’s satisfaction
the existence, amount and terms of any Account or amounts due under any General
Intangible.
          (e) Upon the request of the Administrative Agent at any time during
the continuance of an Event of Default, each Grantor shall notify Account
Debtors that the Accounts or General Intangibles have been collaterally assigned
to the Administrative Agent and that payments in respect thereof shall be made
directly to the Administrative Agent. In addition, the Administrative Agent may
at any time during the continuance of an Event of Default enforce such Grantor’s
rights against such Account Debtors and obligors of General Intangibles.
          (f) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts and payments in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto. Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any agreement
giving rise to an Account or a payment in respect of a General Intangible by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.
          Section 5.3 Pledged Collateral
          (a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

15



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (b) In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.
          (c) Each Grantor hereby expressly authorizes and instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to the Administrative Agent.
          Section 5.4 Registration Rights
          (a) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
          (b) Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Collateral pursuant to this Section 5.4 valid and
binding and in compliance with all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any covenant contained in this
Section 5.4 will cause irreparable injury to the Administrative Agent and other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.4 shall be specifically
enforceable against such Grantor, and such

16



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Grantor hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.
          Section 5.5 Deficiency
          Each Grantor shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Collateral are insufficient to pay the
Secured Obligations. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to such Grantor or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.
     ARTICLE VI The Administrative Agent
          Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact
          (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any of the
following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any agreement, instrument, document or paper as the
Administrative Agent may deem appropriate to evidence the Administrative Agent’s
security interest in such Intellectual Property and the goodwill and General
Intangibles of such Grantor relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay any insurance called for by the
terms of this Agreement (including all or any part of the premiums therefor and
the costs thereof);
     (iv) execute, in connection with any sale provided for in Section 5.1 (Code
and Other Remedies) or Section 5.4 (Registration Rights), any endorsement,
assignment or other instrument of conveyance or transfer with respect to the
Collateral; and
     (v) (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the
Administrative

17



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Agent or as the Administrative Agent shall direct, (B) ask or demand for,
collect, and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
          (c) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
          Section 6.2 Duty of Administrative Agent
          The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. None of the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for

18



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.
          Section 6.3 Authorization of Financing Statements
          Each Grantor authorizes the Administrative Agent and its Affiliates,
counsel and other representatives, at any time and from time to time, to file or
record financing statements, amendments to financing statements, and other
filing or recording documents or instruments with respect to the Collateral in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Such financing statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor”, “all personal property
of the debtor” or words of similar effect; provided, however, that if requested
by the Borrower, any such financing statement or amendment shall specifically
identify any Excluded Property that is not subject thereto. Each Grantor hereby
also authorizes the Administrative Agent and its Affiliates, counsel and other
representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.
          Section 6.4 Authority of Administrative Agent
          Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.
     ARTICLE VII Miscellaneous
          Section 7.1 Amendments in Writing
          None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement; provided,
however, that annexes to this Agreement may be supplemented (but no existing
provisions may be modified and no Collateral may be released) through Pledge
Amendments and Joinder Agreements, in substantially the form of Annex 1 (Form of
Pledge Amendment) and Annex 2 (Form of Joinder Agreement) respectively, in each
case duly executed by the Administrative Agent and each Grantor directly
affected thereby.
          Section 7.2 Notices

19



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          All notices, requests and demands to or upon the Administrative Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 11.8 (Notices, Etc.) of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor shall be addressed to
the Borrower’s notice address set forth in such Section 11.8.
          Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
          Neither the Administrative Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
          Section 7.4 Successors and Assigns
          This Agreement shall be binding upon the successors and assigns of
each Grantor and shall inure to the benefit of the Administrative Agent and each
other Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.
          Section 7.5 Counterparts
          This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple counterparts and attached to a single counterpart so
that all signature pages are attached to the same document. Delivery of an
executed counterpart by telecopy shall be effective as delivery of a manually
executed counterpart.
          Section 7.6 Severability
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          Section 7.7 Section Headings

20



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          The Article and Section titles contained in this Agreement are, and
shall be, without substantive meaning or content of any kind whatsoever and are
not part of the agreement of the parties hereto.
          Section 7.8 Entire Agreement
          This Agreement together with the other Loan Documents represents the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.
          Section 7.9 Governing Law
          This Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.
          Section 7.10 Additional Grantors
          If, pursuant to Section 7.9 (Subsidiaries) of the Credit Agreement,
the Borrower shall be required to cause any Subsidiary that is not a Grantor to
become a Grantor hereunder, such Subsidiary shall execute and deliver to the
Administrative Agent a Joinder Agreement substantially in the form of Annex 2
(Form of Joinder Agreement) and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a Grantor party
hereto on the Closing Date.
          Section 7.11 Release of Collateral
          (a) At the time provided in Section 10.8(b)(i) (Concerning the
Collateral and the Collateral Documents) of the Credit Agreement, the Collateral
shall be released from the Lien created hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
          (b) If the Administrative Agent shall be directed or permitted
pursuant to Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the
Collateral Documents) of the Credit Agreement to release any Lien created hereby
upon any Collateral (including any Collateral sold or disposed of by any Grantor
in a transaction permitted by the Credit Agreement), such Collateral shall, at
the request of the Borrower, be released from the Lien created hereby to the
extent permitted pursuant to the terms and conditions set forth in,
Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the Collateral
Documents) of the Credit Agreement. In connection therewith, the Administrative
Agent, at the request and sole expense of the Borrower, shall execute and
deliver to the Borrower all releases or other documents, including, without
limitation, UCC termination statements, reasonably necessary or desirable for
the release of the Lien created hereby on such Collateral. At the request and
sole expense of the Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the capital stock of such Grantor shall be sold
or disposed or such Grantor shall be dissolved or liquidated; provided,

21



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
however, that the Borrower shall have delivered to the Administrative Agent, at
least five Business Days (or such shorter period as permitted by the
Administrative Agent) prior to the date of the proposed release, a written
request for release identifying the relevant Grantor and the terms of the sale
or other disposition in reasonable detail, together with a certification by the
Borrower in form and substance satisfactory to the Administrative Agent stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.
          Section 7.12 Reinstatement
          Each Grantor further agrees that, if any payment made by any Loan
Party or other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any Secured Party to such Loan Party,
its estate, trustee, receiver or any other party, including any Grantor, under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender, such Lien or
other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          In witness whereof, each of the undersigned has caused this Agreement
to be duly executed and delivered as of the date first above written.

            Orbital Sciences Corporation,
as Grantor
      By:   /s/ Michael R. Williams         Name:   Michael R. Williams       
Title:   Senior Vice President and Treasurer     

          Accepted and Agreed     as of the date first above written:    
 
        Citibank, N.A.     as Administrative Agent    
 
       
By:
  /s/ Tucker R. Borden    
 
 
 
Name: Tucker R. Borden    
 
  Title: Vice President    

[Signature Page to Pledge and Security Agreement]


 



--------------------------------------------------------------------------------



 



ANNEX 1
TO
PLEDGE AND SECURITY AGREEMENT
FORM OF PLEDGE AMENDMENT
          This Pledge Amendment, dated as of                        , 20  , is
delivered pursuant to Section 4.4(a) (Pledged Collateral) of the Pledge and
Security Agreement, dated as of August 17, 2007, by Orbital Sciences Corporation
(the “Borrower”), the Subsidiaries of the Borrower from time to time party
thereto as Grantors in favor of Citibank, N.A., as agent for the Secured Parties
referred to therein (the “Pledge and Security Agreement”) and the undersigned
hereby agrees that this Pledge Amendment may be attached to the Pledge and
Security Agreement and that the Pledged Collateral listed on this Pledge
Amendment shall be and become part of the Collateral referred to in the Pledge
and Security Agreement and shall secure all Secured Obligations of the
undersigned. Capitalized terms used herein but not defined herein are used
herein with the meaning given them in the Pledge and Security Agreement.

            [Grantor]
      By:           Name:           Title:        

Pledged Stock

                                  Number of                 Shares,            
    Units or Issuer   Class   Certificate No(s).   Par Value   Interests
 
               

Pledged Debt Instruments

                                      Principal     Issuer   Description of Debt
  Certificate No(s).   Final Maturity   Amount    
 
                   

A1-1



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed     as of the date first above written:    
 
        Citibank, N.A.     as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

A1-2



--------------------------------------------------------------------------------



 



ANNEX 2
TO
PLEDGE AND SECURITY AGREEMENT
FORM OF JOINDER AGREEMENT
          This Joinder Agreement, dated as of                      ___, 20___,
is delivered pursuant to Section 7.10 (Additional Grantors) of the Pledge and
Security Agreement, dated as of August 17, 2007, by Orbital Sciences Corporation
(the “Borrower”) in favor of the Citibank, N.A., as agent for the Secured
Parties referred to therein (the “Pledge and Security Agreement”). Capitalized
terms used herein but not defined herein are used with the meanings given them
in the Pledge and Security Agreement.
          By executing and delivering this Joinder Agreement, the undersigned,
as provided in Section 7.10 (Additional Grantors) of the Pledge and Security
Agreement, hereby becomes a party to the Pledge and Security Agreement as a
Grantor thereunder with the same force and effect as if originally named as a
Grantor therein and, without limiting the generality of the foregoing, hereby
grants to the Administrative Agent, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, a Lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of the undersigned and expressly assumes all obligations
and liabilities of a Grantor thereunder.
          The information set forth in Annex 1-A is hereby added to the
information set forth in Schedules 1 through 5 to the Pledge and Security
Agreement. [By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agree that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Joinder Agreement shall be and become part of the Collateral
referred to in the Pledge and Security Agreement and shall secure all Secured
Obligations of the undersigned.]1
          The undersigned hereby represents and warrants that each of the
representations and warranties contained in Article III (Representations and
Warranties) of the Pledge and Security Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date.
          In witness whereof, the undersigned has caused this Joinder Agreement
to be duly executed and delivered as of the date first above written.

            [Additional Grantor]
      By:           Name:           Title:        

 

1   Insert to pledge Stock of the new Subsidiary without doing a Pledge
Amendment.

A2-1



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed     as of the date first above written:    
 
        [Each Grantor Pledging     Additional Collateral]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        Citibank, N.A.     as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

A2-2



--------------------------------------------------------------------------------



 



ANNEX 3
TO
PLEDGE AND SECURITY AGREEMENT
FORM OF SHORT FORM INTELLECTUAL PROPERTY SECURITY AMENDMENT
          [Copyright] [Patent] [Trademark] Security Agreement, dated as of
August 17, 2007, by each of the entities listed on the signature pages hereof
[or that becomes a party hereto pursuant to Section 7.10 (Additional Grantors)
of the Security Agreement referred to below] (each a “Grantor” and,
collectively, the “Grantors”), in favor of Citibank, N.A. (“Citi”), as agent for
the Secured Parties (as defined in the Credit Agreement referred to below) (in
such capacity, the “Administrative Agent”).
W i t n e s s e t h:
          Whereas, pursuant to the Credit Agreement, dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Orbital Sciences Corporation (the
“Borrower”), the Lenders and Issuers party thereto and Citi, as agent for the
Lenders and Issuers, the Lenders and the Issuers have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein; and
          Whereas, the Grantors are party to a Pledge and Security Agreement of
even date herewith in favor of the Administrative Agent (the “Security
Agreement”) pursuant to which the Grantors are required to execute and deliver
this [Copyright] [Patent] [Trademark] Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Lenders, the Issuers and the Administrative Agent to enter into the Credit
Agreement and to induce the Lenders and the Issuers to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby agrees with
the Administrative Agent as follows:
          Section 1. Defined Terms
          Unless otherwise defined herein, terms defined in the Credit Agreement
or in the Security Agreement and used herein have the meaning given to them in
the Credit Agreement or the Security Agreement.
          Section 2. Grant of Security Interest in [Copyright] [Trademark]
[Patent] Collateral
          Each Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether by acceleration or otherwise) of the
Secured Obligations of such Grantor, hereby mortgages, pledges and hypothecates
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
following Collateral of such Grantor (the “[Copyright] [Patent] [Trademark]
Collateral”):
          [(a) all of its Copyrights and Copyright Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;
          (b) all extensions of the foregoing; and

A3-1



--------------------------------------------------------------------------------



 



          (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
of any Copyright or Copyright licensed under any Copyright License.]
or
          [(a) all of its Patents and Patent Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;
          (b) all reissues, continuations or continuations-in-part of the
foregoing; and
          (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
of any Patent or any Patent licensed under any Patent License.]
or
          [(a) all of its Trademarks and Trademark Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;
          (b) all goodwill of the business connected with the use of, and
symbolized by, each Trademark; and
          (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present, future
(i) infringement or dilution of any Trademark or Trademark licensed under any
Trademark License or (ii) injury to the goodwill associated with any Trademark
or any Trademark licensed under any Trademark License.]
provided, however, that “[Copyright] [Patent] [Trademark] Collateral” shall not
include any Excluded Property; and provided, further, that if and when any
property shall cease to be Excluded Property, such property shall be deemed at
all times from and after the date hereof to constitute [Copyright] [Patent]
[Trademark] Collateral.
          Section 3. Security Agreement
          The security interest granted pursuant to this [Copyright] [Patent]
[Trademark] Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and each Grantor hereby acknowledges and affirms that the rights and remedies of
the Administrative Agent with respect to the security interest in the
[Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

A3-2



--------------------------------------------------------------------------------



 



          In witness whereof, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized offer as of the date first set forth above.

            [Grantor],
as Grantor
      By:           Name:           Title:        

          Accepted and Agreed
as of the date first above written:    
 
        Citibank, N.A.
as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

[Signature Page to [Copyright] [Patent] [Trademark] Security Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT
[Copyright] [Patent] [Trademark] Registrations
INCLUDE ONLY U.S. REGISTERED INTELLECTUAL PROPERTY

[A.     REGISTERED COPYRIGHTS       [Include Copyright Registration Number and
Date]   B.   COPYRIGHT APPLICATIONS   C.   COPYRIGHT LICENSES]   [A.  
REGISTERED PATENTS   B.   PATENT APPLICATIONS   C.   PATENT LICENSES]   [A.  
REGISTERED TRADEMARKS   B.   TRADEMARK APPLICATIONS   C.   TRADEMARK LICENSES]  
    [Include complete legal description of agreement (name of agreement, parties
and date)]

A3-4



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page
ARTICLE I DEFINED TERMS
    1  
Section 1.1 Definitions
    1  
Section 1.2 Certain Other Terms
    4  
ARTICLE II GRANT OF SECURITY INTEREST
    5  
Section 2.1 Collateral
    5  
Section 2.2 Grant of Security Interest in Collateral
    6  
ARTICLE III REPRESENTATIONS AND WARRANTIES
    6  
Section 3.1 Title; No Other Liens
    7  
Section 3.2 Perfection and Priority
    7  
Section 3.3 Jurisdiction of Organization; Chief Executive Office
    7  
Section 3.4 Inventory and Equipment
    7  
Section 3.5 Pledged Collateral
    7  
Section 3.6 Accounts
    8  
Section 3.7 Intellectual Property
    8  
Section 3.8 Commercial Tort Claims
    9  
ARTICLE IV COVENANTS
    9  
Section 4.1 Generally
    9  
Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
    9  
Section 4.3 Changes in Locations, Name, Etc
    10  
Section 4.4 Pledged Collateral
    10  
Section 4.5 Accounts
    11  
Section 4.6 Delivery of Instruments and Chattel Paper
    12  
Section 4.7 Intellectual Property
    12  
Section 4.8 [Intentionally Omitted]
    13  
Section 4.9 Payment of Obligations
    13  
Section 4.10 Notice of Commercial Tort Claims
    13  
ARTICLE V REMEDIAL PROVISIONS
    14  
Section 5.1 Code and Other Remedies
    14  
Section 5.2 Accounts and Payments in Respect of General Intangibles
    15  
Section 5.3 Pledged Collateral
    16  
Section 5.4 Registration Rights
    17  
Section 5.5 Deficiency
    17  
ARTICLE VI THE ADMINISTRATIVE AGENT
    17  
Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact
    17  
Section 6.2 Duty of Administrative Agent
    19  
Section 6.3 Authorization of Financing Statements
    19  
Section 6.4 Authority of Administrative Agent
    20  
ARTICLE VII MISCELLANEOUS
    20  
Section 7.1 Amendments in Writing
    20  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                 Page
Section 7.2 Notices
    20  
Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
    20  
Section 7.4 Successors and Assigns
    21  
Section 7.5 Counterparts
    21  
Section 7.6 Severability
    21  
Section 7.7 Section Headings
    21  
Section 7.8 Entire Agreement
    21  
Section 7.9 Governing Law
    21  
Section 7.10 Additional Grantors
    21  
Section 7.11 Release of Collateral
    22  
Section 7.12 Reinstatement
    22  

ii

 



--------------------------------------------------------------------------------



 



Annexes and Schedules

     
Annex 1
  Form of Pledge Amendment
Annex 2
  Form of Joinder Agreement
Annex 3
  Form of Short Form Intellectual Property Security Agreement
 
   
Schedule 1
  Jurisdiction of Organization; Principal Executive Office
Schedule 2
  Pledged Collateral
Schedule 3
  Filings
Schedule 4
  Location of Inventory and Equipment
Schedule 5
  Commercial Tort Claims

iii

 



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Schedule 1 – Jurisdiction of Organization; Principal Executive Office

                      Organizational     Legal Name of   Jurisdiction of  
Identification     Grantor   Organization   Number   Chief Executive Office
Orbital Sciences
Corporation   Delaware   2130792   21839 Atlantic Boulevard
Dulles, Virginia 20166

 



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Schedule 2 – Pledged Collateral
A. Pledged Stock

              Pledgor   Issuer   Number of Shares   Ownership Percentage Orbital
Sciences Corporation   Orbital
Communications
Corporation   4,650,000   99% Orbital Sciences Corporation   DigitalGlobe, Inc.
  321,968   Not Available

B. Pledged Debt Instruments
None.
C. LLC Interests
None.
D. Partnership Interests
None.

 



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Schedule 3 – Filings**

      Type of Filing   Location
UCC-1 Financing Statement
  Secretary of State of the State of Delaware

 

**Note:   This schedule does not purport to indicate appropriate filing offices
with respect to Collateral constituting fixtures.

 



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Schedule 4 – Location of Inventory and Equipment
See Schedule 4.19 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Schedule 5 – Commercial Tort Claims
None.

 